UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6812


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT ANTWON SANDERS, a/k/a Twon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00087-JFM-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Antwon Sanders, Appellant Pro Se. Michael Joseph Leotta,
John Walter Sippel, Jr., Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lamont    Antwon    Sanders     appeals   the   district       court’s

order    denying    his    motion     to     correct   the   record.         We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        United

States    v.    Sanders,    No.     1:06-cr-00087-JFM-1        (D.    Md.    May   19,

2010).     We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented     in    the    materials

before   the     court    and     argument     would   not   aid    the    decisional

process.

                                                                             AFFIRMED




                                           2